[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff brought this action against the Town of Farmington for damage to his automobile which occurred as the result of an accident on December 8, 1996. A trial to the court was held on February 10, 1998. The plaintiff testified that he said date he was driving his automobile on Town Farm Road in Farmington when his vehicle collided with a tree that was in the middle of the traveled section of the roadway.
He testified that as a result of the collision his vehicle sustained damage. At trial, however, his only evidence of damages was that he had paid $3,500 for the car and that he could not afford to pay for repairs to the car. No evidence was presented to indicate what the cost of repairs would be, nor was there any evidence presented as to the value of his automobile after the accident occurred.
Inasmuch as he has failed to prove his damages, judgment may enter for the defendant.
Allen, JTR